DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed June 17, 2022.
	Claims 1 and 3-18 are pending.  Claims 1, 3 and 9 are amended.  Claim 2 is canceled.  Claims 1, 10 and 16 are independent.
Continued Examination Under 37 CFR 1.114 After Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 Election/Restrictions
Claims 1 and 3-9 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 10-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen (Reg. No. 67,314) on July 7, 2022.
In the Claims, Claim 10, lines 16-17, change “a channel region formed between the drain region and the source region” to --a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF a bit storage transistor--.
In the Claims, Claim 16, lines 16-17, change “a channel region formed between the drain region and the source region” to --a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor--.
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited PUF bit storage transistor comprising a drain region formed on the substrate and coupled to the source region of the at least a read select transistor, a source region formed on the substrate and coupled to the source line, a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor, a gate dielectric layer having a first portion formed on the drain region of the at least a PUF bit storage transistor, a second portion formed on the source region of the at least a PUF bit storage transistor, and a main portion formed on the channel region and between the first portion and the second portion, thicknesses of the first portion of the gate dielectric layer and the second portion of the gate dielectric layer being smaller than a thickness of the main portion of the gate dielectric layer, and a gate electrode coupled to the source region of the at least a program select transistor, and formed on the main portion of the gate dielectric layer, in combination with the other limitations.
With respect to independent claim 10, there is no teaching or suggestion in the prior art of record to provide the recited PUF bit storage transistor comprising a drain region formed on the substrate and coupled to the source region of the at least a read select transistor, a source region formed on the substrate and coupled to the source line, a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor, a gate dielectric layer having a first portion formed on the drain region of the at least a PUF bit storage transistor, a second portion formed on the source region of the at least a PUF bit storage transistor, and a main portion formed on the channel region and between the first portion and the second portion, and a gate electrode formed on the main portion of the gate dielectric layer and coupled to the source region of the at least a program select transistor, thicknesses of the first portion of the gate dielectric layer and the second portion of the gate dielectric layer are smaller than a thickness of the main portion of the gate dielectric layer, in combination with the other limitations.
With respect to independent claim 16, there is no teaching or suggestion in the prior art of record to provide the recited PUF bit storage transistor comprising a drain region formed on the substrate and coupled to the source region of the at least a read select transistor, a source region formed on the substrate and coupled to the source line, a channel region formed between the drain region of the at least a PUF bit storage transistor and the source region of the at least a PUF bit storage transistor, a gate dielectric layer having a first portion formed on the drain region of the at least a PUF bit storage transistor, a second portion formed on the source region of the at least  PUF bit storage transistor, and a main portion formed on the channel region and between the first portion and the second portion, and a gate electrode formed on the main portion of the gate dielectric layer and coupled to the source region of the at least a program select transistor, thicknesses of the first portion of the gate dielectric layer and the second portion of the gate dielectric layer are smaller than a thickness of the main portion of the gate dielectric layer, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825